ALLIANCE AGREEMENT between USIS Commercial Services, Inc. and Labwire, Inc. This Alliance Agreement (“Agreement”) is entered into on this 3rd day of 2008 by and between Labwire, Inc. (hereinafter “Labwire”), and USIS Commercial Services, Inc., (hereinafter “USIS”). WHEREAS USIS provides certain pre-employment background screening products and services and drug/alcohol testing services to end user customers all of which are hereafter referred to, both singularly and collectively, as the “USIS Services” and USIS maintains a Web site at www.usis.com (which site and any successor sites shall be referred to as the “USIS Site'); and WHEREAS Labwire provides certain automated drug testing program management services and related products referred to, both singularly and collectively, as the “DAT Services* and maintains a Web site at www.labwire.com (which site and any successor or affiliated sites shall be referred to as the “Labwire Site”); and WHEREAS USIS desires to promote Labwire as a preferred provider of DAT Services to certain specific customers; and WHEREAS Labwire desires to provide incentives to USIS for the referral of Customers and the resulting revenues from such Referral Customers; and NOW, THEREFORE, Labwire and USIS, in consideration of the mutual promises and undertakings herein recited and intending to be legally bound, agree as follows: 1.
